El Juex Asociado Se. Aldkey,
emitió la opinión del tribunal.
El apelante fundó su petición de habeas corpus, y por tanto su apelación ahora, en que se halla ilegalmente preso porque la acusación que motivó su condena y reclusión fue hecha en la Corte de Distrito de Arecibo por un gran jurado que no tiene existencia legal en nuestras cortes insulares.
Aunque lo último es cierto de acuerdo con el caso de El Pueblo v. Tapia, 245 U. S. 639, sin embargo como esa acu-sación está firmada también por el fiscal de aquel distrito y reúne los requisitos esenciales de toda acusación, el hecho de que contenga, además, requisitos no exigidos por nuestras leyes no es motivo para que sea nula y por tanto nulo el juicio, la sentencia e ilegal la prisión que por ella está su-friendo el apelante. En el caso El Pueblo v. Fuentes, que resolvimos en abril 2, 1918 (per curiam), confirmando la sen-tencia condenatoria, la acusación se hallaba en las mismas condiciones que la que nos ocupa ahora.
Es cierto que el fiscal no juró la acusación contra el ape-lante (art. 72 del Cod. de Enj. Cri.) pero tal defecto si no se alega oportunamente en la corte a quo se entiende renun-ciado y no produce la nulidad del juicio porque no tiende a perjudicar los derechos del acusado. El Pueblo v. Aponte, et al., 9 D. P. R. 383; El Pueblo v. Rodrigues, 32 D. P. R. 182; El Pueblo v. Ayala, 13 D. P. R. 200; El Pueblo v. Ayala, 15 D. P. R. 764.
La resolución apelada debe ser confirmada.
Declarado sin lugar él recurso.
*728Jaeces concurrentes: Sres. Presidente Hernández y Aso-ciado del Toro.
Los Jueces Asociados Sres. Wolf y Hutchison no inter-vinieron en la resolución de este caso.